Citation Nr: 1711387	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  05-21 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for lumbar intervertebral disc syndrome.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected lumbar intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran had honorable active duty service from March 1971 to May 1974.

These matters come to the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).

A February 2004 rating decision increased the evaluation of the Veteran's service-connected lumbar intervertebral disc syndrome to 60 percent, effective November 5, 2002, and denied the claim for entitlement to a TDIU.  The Veteran only filed a timely appeal of the evaluation assigned to the lumbar spine disability.  

A November 2007 letter from the RO administratively denied the Veteran's claim for a TDIU because he did not return the appropriate form.  Following receipt of that form, the claim was adjudicated on the merits in an August 2008 statement     of the case, rather than a rating decision.  The Veteran submitted a substantive appeal in December 2008.  While this form was not received within one year of the November 2007 denial, it was received within one year of the denial of the claim on the merits in August 2008.  The Board previously accepted jurisdiction of this claim due to the unusual procedural history.

In January 2009 the Board remanded the claim for an increased rating for lumbar intervertebral disc syndrome for further development.  In August 2010 the Board remanded the claims for an increased rating for lumbar intervertebral disc syndrome and a TDIU to schedule the Veteran for a Travel Board hearing he had requested.      In February 2011 the Veteran requested to postpone a March 2011 Travel Board hearing.  He withdrew his request for a hearing in statements received in September and November 2011.

The claims were again remanded by the Board in May 2012.  The Board also remanded a claim for entitlement to service connection for a left leg and foot disorder, claimed as secondary to service-connected lumbar intervertebral disc syndrome, and the issue of whether a reduction in the rating for residuals of a tonsillectomy from 10 percent to noncompensable, effective December 17, 2010, was proper, both for the issuance of a statement of the case.  The Veteran did not file a substantive appeal concerning either of those claims, so they are not before the Board for appellate consideration.  38 C.F.R. §§ 20.202 20.302.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  The Veteran's lumbar intervertebral disc syndrome is not manifested by vertebral fracture or unfavorable ankylosis of the entire spine, and consideration of separate ratings for the neurological and orthopedic manifestations of the lumbar intervertebral disc syndrome would not result in a combined rating that exceeds the currently-assigned 60 percent rating.  

2.  The Veteran last worked on September 30, 2014; prior to that time, he was gainfully employed or capable of gainful employment.

3.  From October 1, 2014, the Veteran's back disability renders him unemployable. 

 
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for lumbar intervertebral disc syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.  § 4.71a, Diagnostic Codes 5292 (2002) and 5293 (effective September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).

2.  From October 1, 2014, but no earlier, the criteria for entitlement to a TDIU     have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102,       4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in August 2003.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  

The Board also notes that actions requested in the prior remands have been undertaken.  In this regard, additional treatment records were obtained, the   Veteran underwent additional VA examinations, and the requested hearing was schedule (though subsequently withdrawn).  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Lumbar Spine Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects    of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation,   or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is  as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  However, pain cannot be the basis for an award under a diagnostic code in excess of the maximum evaluation under that code. See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (implicitly holding that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain). 

Service connection was originally established for low back strain in a September    1975 rating decision, which assigned a noncompensable (zero percent) rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295, effective May 8, 1974.  The rating         was increased to 20 percent pursuant to Diagnostic Codes 5292 and 5295, effective October 24, 1994, in a February 1995 rating decision.  An April 2000 rating decision recharacterized the disability as low back strain and herniated disc at L4-5, L5-S1, bulging disk at L2-3 and L3-4, and increased the rating to 40 percent, effective August 27, 1999, pursuant to Diagnostic Codes 5292 and 5293 (as in effect prior           to September 2002).  

The Veteran filed a claim for an increased rating in November 2002 and the February 2004 rating decision that is the subject of this appeal recharacterized the disability as lumbar intervertebral disc syndrome L4-5, L5-S1, and assigned a 60 percent rating effective November 5, 2002 (the date on which the Veteran's claim was received) pursuant to Diagnostic Codes 5292 and 5293(as amended in September 2002).   

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his back problems are severe, requiring the use of steroid injections and pain medications.  He also reports pain radiating from his back down his left leg with left foot numbness.  The pain was described as a burning pain.  See June 2003 statement in support of claim.  In a May 2004 statement, the Veteran reported that prolonged sitting at his job had caused severe pain, which went down his legs and made his left foot numb, and he indicated that private treatment records indicated he had radiculopathy and sciatica.  In a May 2004 VA Form 21-4138, the Veteran reported that the radiating pain occurred constantly, not just during flare-ups, and that he has to take medication daily to help with the pain.  In his July 2005 VA Form 9, the Veteran reported that he tries to drive when he can, but his back causes immobility, and that he should be rated at 100 percent.  In a June 2013 VA Form 21-4142, the Veteran reported that he had had another recent back attack       and had to go to the emergency room and that he missed 50 hours of work for this episode.  

In a December 2008 letter, the Veteran's wife wrote that there was not a day that went by that the Veteran was not in pain.  

Just prior to and while this appeal was pending, the criteria for evaluating spinal disabilities were amended.  

Effective September 23, 2002, VA revised the criteria for rating intervertebral disc syndrome (IVDS) to utilize incapacitating episodes when evaluating IVDS. 67 Fed. Reg. 54,345 (Aug. 22, 2002).  The Veteran's claim for an increased rating was filed after the effective date of the 2002 change in criteria.  Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Disabilities and injuries of the spine are currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  The revised provisions of Diagnostic Code 5293 were also redesignated as Diagnostic Code 5243 for intervertebral disc syndrome, effective September 26, 2003.  If application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2014).  Prior to the effective date of the change in the regulation, the Board can apply only the prior version of the regulation.

The Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula) from the 2002 date of claim under Diagnostic Code 5293 and from September 26, 2003 to the present under Diagnostic Code 5243, provides that intervertebral disc syndrome was evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining    under 38 C.F.R. § 4.25 (combined rating tables) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, which ever method results in the higher evaluation.  A maximum 60 percent rating was assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) and 5243 (2016) and 67 Fed. Reg. at 54,349 (2002).  An "incapacitating episode" contemplates acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and treatment ordered by a physician.  See Note (1), 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) and Note (2), 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2016).  

Only two diagnostic codes in effect prior to September 26, 2003 provided for ratings in excess of 60 percent.  A 100 percent rating was assigned under old Diagnostic Code 5285 for vertebra fracture residuals with cord involvement, bedridden, or requiring long leg braces.  Old Diagnostic Code 5286 provided a     100 percent rating for unfavorable complete bony fixation (ankylosis) of the spine with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type).  Prior to September 26, 2003, Diagnostic Code 5292 provided the criteria for limitation of motion of the lumbar spine.  A 10 percent rating was assigned for slight limitation of motion.  A 20 percent rating was assigned for moderate limitation of motion, and a maximum rating of 40 percent was assigned for severe limitation of motion.  

Effective from September 26, 2003, intervertebral disc syndrome can alternatively    be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).   In pertinent part, the General Rating provides that, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).  Note (1) provides that any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  Id. 

For VA compensation purposes, unfavorable ankylosis is a condition in which            the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed      in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the      mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id. at Note (2); see also Plate V, 38 C.F.R. § 4.71a.

Turning to the evidence, the Veteran underwent a VA examination in September 2003, at which time he reported being diagnosed with a herniated disk and sciatica several years before.  He reported experiencing stiffness of the back with muscle spasms, which affected his walking, and pain radiating to his hips, left leg and the left foot becoming numb.  There was pain any time he sneezed or coughed and the symptoms were constant.  It was also hard to sit at work and to concentrate.  The examiner noted that bedrest had been recommended several times for this condition and the Veteran stated that he also became constipated and that it became difficult to wipe.  He also reported mild urinary incontinence but was not using any pads.  The Veteran also admitted to decreased sexual drive including decreased ability to achieve and maintain an erection or have vaginal penetration or ejaculation.  The examiner also reported that the Veteran lost several days of work because of this condition.  In terms of activities and functions, it was noted that the Veteran was able to brush his teeth; walk for short distances with a cane; shower; climb stairs; dress himself; and drive for short distances.  He was unable to cook, shop, vacuum, garden, take out the trash, and push a lawn mower.  

Physical examination at the time of the September 2003 VA examination revealed that the Veteran's posture was normal, but gait was abnormal as he was dragging his left foot.  There was radiation of pain on movement of the lumbar spine, but no muscle spasm.  There was tenderness to palpation at levels Ll-Sl.  The straight leg raising test was positive on the left at 40 degrees and on the right at 45 degrees.  There were no signs of radiculopathy.  Range of motion testing of the lumbar   spine revealed the Veteran was able to flex to 40 degrees, experiencing pain at 35 degrees; extend to 20 degrees, experiencing pain at 15 degrees; right lateral flex    and left lateral flex to 25 degrees, experiencing pain at 25 degrees; and right rotate and left rotate to 30 degrees, experiencing pain at 30 degrees.  Pain, fatigue, and weakness limited the full range of motion of the lumbar spine.  Out of the three,   the pain had the major functional impact.  No ankylosis of the spine was present.  Neurological examination of the lower extremities revealed normal motor and sensory function.  Deep tendon reflexes of the knees and ankles on both sides were 2+.  The examiner reported that x-ray of the lumbar spine, which is of record, showed mild degenerative disc space narrowing at L4-L5.  The diagnosis was degenerative disk disease of the lumbar spine.  

The RO requested an addendum from the September 2003 examiner to address whether there was intervertebral disc syndrome and, if so, to address residual effects.  The examiner indicated that the Veteran had intervertebral disc syndrome at L4-L5, which did not cause bowel dysfunction, but which did cause bladder dysfunction in the form of mild incontinence and erectile dysfunction (more than   75 percent of the time).  No pads were needed and the bladder frequency was three to four times a day.  The Veteran was able to achieve and maintain erection and vaginal penetration with ejaculation less than 25 percent of the time.  

The Veteran underwent another VA examination in November 2003.  He reported pain that radiated into both legs over the sciatic distribution.  It was an aching pain with burning and sharp components.  On the pain severity one to 10, he was at 10.  His pain was brought on by sitting, standing, or stooping.  He was taking Bextra, Skelaxin, and ibuprofen (600 mg three times a day).  The medication made him tired and it was hard to concentrate.  He stated that he had intense low back pain when he sat for any length of time and it was aggravated by coughing and sneezing.  He sometimes had difficulty functioning in daily activities.  The Veteran reported that his physician had ordered him bedrest on occasion, but he was unable to specify how long and at what timeframe.  His functional impairment was that he had bowel problems with constipation and occasional urinary incontinence when he coughed or sneezed.  He stated that his back locked up if he tried to stoop over.  The Veteran was able to do all aspects of daily living except climb stairs, which he did with difficulty.  He was unable to shop, vacuum, or garden, and he did not take out the trash or push a lawnmower.  All these things were because of his back problem.  In regards to occupation, the Veteran was working an administrative job and was able to sit, but he stated that his pain and condition was causing him to fall behind in his work and he did not know how much longer he would be able to handle the job.  

Physical examination during the November 2003 VA examination revealed that      the Veteran's posture was normal, but gait was abnormal as he had a slight left leg limp.  He did have some spasm and tenderness in the thorax.  Straight leg raise test was positive on the right at 15 degrees and on the left at 20 degrees.  Range of motion testing revealed that during flexion, he had restricted range of motion at 60 degrees, extension restricted at 20 degrees, right and left lateral flexion restricted    at 20 degrees, and left and right rotation restricted at 25 degrees.  He had pain beginning at 0 degrees in all movements all through the range of motion.  Besides the pain, he had fatigue, weakness, lack of endurance, and incoordination in his thoracolumbar spine.  The Veteran reported that the pain was the reason he has restricted range of motion.  There was no ankylosis present.  The examiner noted that the Veteran did have intervertebral disk syndrome in the lumbar spine (L4-L5) consisting of bowel dysfunction, which is chronic constipation; and bladder dysfunction with no pads needed and stress incontinence.  There was no erectile dysfunction and genitalia were normal.  Neurological examination of the lower extremities revealed that motor function was abnormal as strength was 4/5.  Sensory function was also abnormal as the Veteran was unable to determine the difference between warm and cold and sharp and dull, bilaterally.  The examiner also reported hyperreflexic reflexes of the patellar area, with reflexes being 3+ bilaterally.  

The Veteran underwent a VA examination in March 2009, at which time he reported he had had cortisone epidural injections and was currently taking a muscle relaxer.  He had constant, daily pain that was in the lumbar back and that radiated into the left leg down the back of the leg.  His pain level was at a level 8 out of 10 most of the time.  If he is without medication, it would be at a level 10.  The Veteran reported flare-ups at which time his pain is at a level 10.  At least half of the week he would    be lying down incapacitated.  His back pain was sharp and the pain that went down his left leg was sharp.  He had left leg pain every day.  He used a heating pad or ice, which did not help.  The Veteran denied experiencing any bowel or bladder problems.  He also denied a history of urinary urgency; urinary incontinence; urinary retention requiring catheterization; urinary frequency; nocturia; fecal incontinence; obstipation; erectile dysfunction; numbness; leg or  foot weakness; falls and unsteadiness, though he did report paresthesias.  The Veteran also denied a history of fatigue, though he    did report a history of decreased motion, stiffness, weakness, spasms and pain (in the lumbar back, which was sharp, severe, lasted months, occurred daily, and radiated down the left posterolateral thigh and lateral lower leg into the lateral left foot,    which was burning and shooting).  The Veteran also reported flare-ups of the spinal condition and incapacitating episodes half of the time.  It was noted that he used a cane and that his walking was limited to 100 yards.  

Physical examination during the March 2009 VA examination revealed that posture, head position and gait were normal.  There was scoliosis, but no gibbous, kyphosis, list, lumbar flattening, lumbar lordosis, reverse lordosis, or thoracolumbar spine ankylosis.  Examination of the muscles of the spine revealed no spasm, atrophy, guarding, pain with motion, tenderness or weakness.  Motor examination was normal for all areas tested, muscle tone was normal, and there was no muscle atrophy.  Sensory examination of the lower extremities was normal.  Reflex examination was normal for all areas tested.  Range of motion testing revealed flexion to 60 degrees, extension and left lateral flexion to 15 degrees, right lateral flexion to 20 degrees, left lateral rotation to 26 degrees, and right lateral rotation to 25 degrees.  There was objective evidence of pain on active range of motion and following repetitive motion, but no additional limitations after three repetitions.  Lasegue's sign was positive on both sides.  

In regards to occupation, the Veteran reported to the examiner that from 2004       until December 2008, he performed clerical work for the VA Medical Center in Alexandria, Louisiana, but that he had to quit because he could not function due to back pain and the medications he had to take to help relieve the pain.  There were effects on usual daily activities, to include moderate effects on bathing, dressing and grooming and severe effects on shopping.  Chores, exercise, sports, recreation and traveling were prevented.  The examiner indicated that the effect on usual occupation was significant in the form of increased absenteeism.  It was noted the Veteran had difficulty following instructions, decreased mobility, problems with lifting and carrying, difficulty reaching, and pain.  He had missed two to three days per week     in the last 12 months from incapacitating pain.  He stated that although his usual occupation was clerical and does not require heavy lifting, his back condition did    not allow him to sit for long periods of time.  The results of nerve conduction testing performed by the VA neurology department were included in the March 2009 VA examination report, which contained an impression of very mild polyneuropathy, which is predominantly demyelinating affecting the left peroneal, the left tibial, and the right tibial nerves.  The VA examiner provided a diagnosis of spondylosis and degenerative disk disease of the lumbar spine with radiculopathy producing mild sensory neuropathy of the left peroneal and left tibial nerves (symptomatic) and     right tibial nerve (asymptomatic) found on nerve conduction tests.  

The Veteran underwent a back conditions Disability Benefits Questionnaire (DBQ)  in August 2013, at which time a diagnosis of lumbar intervertebral disk displacement was provided.  The Veteran denied receiving physical therapy or undergoing surgery for his back.  He stated that the average pain intensity level of the lower back pain is at a level 8 out of 10.  Reaching will cause the pain to increase to 10.  It would take several hours for the pain to improve when this occurred.  He described the pain as a soreness and shooting in the lower back radiating to the left buttock and to left foot.  The left leg would go numb with sitting too long.  Changing position helped the numbness.  He had a similar problem with the right leg.  He had not had a spinal injection.  He was taking Naproxen, Hydrocodone, and Methocarbamol.  He may    use a heating pain and a massager.  He denied bowel and bladder dysfunction except for some bladder outlet obstruction.  The Veteran reported daily pain in the back    that required medication.  He had difficulty working while taking the prescribed medications.  He had not been to the pain management clinic but had been seen in    the walk in clinic twice that year for back pain.  The Veteran reported that flare-ups impacted the function of the thoracolumbar spine, specifically indicating that reaching or stretching too far would increase the pain to a level 10.  

Range of motion testing during the August 2013 VA examination revealed forward flexion to 80 degrees with objective evidence of painful motion beginning at 60 degrees; extension to 10 degrees with objective evidence of painful motion beginning at 10 degrees; and bilateral lateral flexion and bilateral lateral rotation to 30 degrees  or greater without objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions with additional limitation in range of motion only with forward flexion, which was reduced to 60 degrees.  The examiner noted functional loss, functional impairment and/or additional limitation of range of motion after repetitive use, specifically less movement than normal, incoordination and impaired ability to execute skilled movements smoothly, and pain on movement.  There was also localized tenderness or pain to palpation on both lumbar paraspinous muscles.  Muscle strength testing was normal for all movements tested and there was no muscle atrophy.  Deep tendon reflex testing was normal, bilaterally.  Sensory examination was normal to light touch, but the examiner indicated there was decreased vibration in the distal legs, though position sensation was intact. Straight leg raising test was negative on both sides.  The examiner indicated that the Veteran had radicular pain/other signs or symptoms due to radiculopathy in the form of moderate intermittent pain (usually dull) and paresthesias and/or dysesthesias in the left lower extremity and severe numbness of the left lower extremity.  There were no symptoms in the right lower extremity.  The examiner indicated that the nerve root involved was the left sciatic nerve and that the severity was mild.  There were no other neurologic abnormalities or findings related to a thoracolumbar spine (back) condition (such as bowel or bladder problems/pathologic reflexes).  The examiner also noted that the Veteran had intervertebral disc syndrome, but did not have any incapacitating episodes over the past 12 months as a result.  It was noted that the Veteran used a brace occasionally (not often because it was uncomfortable) and a cane daily/constantly.  

The examiner also indicated that the Veteran was able flex the lumbar spine at   least 90 degrees when removing and replacing clothing; that the posterior tibial     and dorsalis pedis pulses were palpable; that there was no ankle edema; and that the Veteran was able to plantar and dorsiflex.  Imaging studies showed arthritis but no vertebral fracture.  The examiner also noted the March 2009 neurology report as significant findings/results.  In regards to functional impact, the examiner indicated that the Veteran's thoracolumbar spine (back) condition impacted his ability to work, but also noted that he was not seen during a flare up of his lumbar spine condition such that the examiner was not able to render an opinion regarding the degree of functionality loss during a flare up without resorting to speculation.     The examiner further noted that the Veteran should avoid heavy lifting, twisting, repetitive flexion (stooping), and prolonged exposure to vibration, and that wearing a back support, brace, or corset (orthotic) may improve pain while working.  

Upon review of the record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 60 percent for the service-connected lumbar intervertebral disc syndrome at any time during the appellate period.  The Board acknowledges the Veteran's subjective complaints related to his back, to include the need to use steroid injections and pain medications to manage pain, to include as a result of prolonged sitting and constant pain radiating from his back down his left lower extremity; immobility, resulting in trouble driving; and missed work.  The Board also acknowledges that the Veteran has been seen both by VA and privately with complaints of back pain as a result of his diagnosed disability.  However, the Veteran is currently in receipt of the maximum rating assignable under the IVDS Formula.  Moreover, the Veteran is not shown to suffer from a vertebral fracture, nor is he shown to suffer from unfavorable ankylosis of the entire spine.  Indeed, he is not service connected for his cervical spine such that impairment to his entire spine can even be considered.  Accordingly, a 100 percent rating pursuant to the old Diagnostic Codes 5285 or 5286, or the current General Rating Formula or the IVDS Formula is not warranted.  

The Board has considered whether utilizing the General Rating Formula to separately evaluate the orthopedic and neurological manifestations of the Veteran's lumbar spine disabilities would be more advantageous.  Turning first to orthopedic manifestations, the Veteran's forward flexion ranged from 40 degrees to 60 degrees during the course 
of the appeal, supporting a 20 percent rating for limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002) and General Rating Formula (2016).  

Turning to neurological symptoms, the Board notes that the Veteran has reported urinary incontinence, constipation, erectile dysfunction, and radiculopathy affecting primarily the left lower extremity but at times the right leg.  

The complaints involving erectile dysfunction have been addressed by the RO's determination that the Veteran was entitled to special monthly compensation for loss of use of a creative organ effective November 5, 2002.  To warrant a compensable schedular evaluation, there must be deformity of the penis, which is not shown by     the record.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.  In regards to the noted urinary incontinence, the Veteran has consistently denied the use of a pad and stated he voids 3 to 4 times per day.  Thus, a compensable rating is not warranted under      the criteria for voiding dysfunction or urinary frequency.  See 38 C.F.R. § 4.115a. Moreover, the record does not reflect urinary stricture requiring dilation every 2 to 3 months or other marked obstructive symptomatology.  Accordingly, a compensable rating would not be warranted for urinary symptomatology associated with the lumbar spine disability.  Id.  In regards to the complaints concerning constipation during the November 2003 examination, in 2004 VA treatment records and VA examinations in 2009 and 2013 he denied bowel problems.  In any event, the Veteran has not been diagnosed with a bowel disability such that a separate rating is warranted.   

This leaves the radiculopathy affecting the lower extremities at varying times during the course of the appeal.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Ratings of 10, 20, 40 and 60 percent are assigned for incomplete paralysis that is mild, moderate, moderately severe, and severe, with marked muscle atrophy, respectively.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a.  Diagnostic Codes 8524, 8624, and 8724 provide ratings for paralysis, neuritis, and neuralgia of the internal popliteal nerve (tibial).  Ratings of 10, 20, and 30 percent are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the tibial nerve.  A 40 percent rating is assigned for complete paralysis: plantar flexion lost, frank adduction of the foot impossible; flexion and separation of the toes abolished; no muscle in sole can move; in lesions of the nerve high in popliteal fossa, plantar flexion of foot is lost.  Id.  Diagnostic Codes 8525, 8625, and 8725 provide ratings for paralysis, neuritis,         and neuralgia of the posterior tibial nerve.  Ratings of 10, 20, and 30 percent are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the posterior tibial nerve.  A 30 percent rating is assigned for complete paralysis: paralysis of all muscles of the sole of foot, frequently with painful paralysis of a causalgic nature; toes cannot be flexes; adduction is weakened; plantar flexion is impaired.  Id.  

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

The March 2009 nerve conduction testing showed mild sensory neuropathy of the left peroneal and left tibial nerves (symptomatic) and right tibial nerve (asymptomatic) and the August 2013 VA examiner indicated that radiculopathy affected the left sciatic nerve.   The March 2009 VA examiner indicated that the mild sensory neuropathy of the right tibial nerve shown on nerve conduction study was asymptomatic and the August 2013 VA examiner indicated that there were no symptoms in the right lower extremity.  As such, a compensable rating is not warranted for the neurological manifestations involving the right lower extremity under either Diagnostic Code 8524 or 8525, which require mild incomplete paralysis of the internal popliteal (tibial) and posterior tibial nerves, respectively, in order to merit the assignment of a 10 percent rating.  38 C.F.R. § 4.124a.  The August 2013 VA examiner also reported that the severity of the left sciatic nerve radiculopathy was mild, which would warrant a 10 percent rating under Diagnostic Code 8520.  Id.  

Even considering a separate 10 percent rating for the neurological manifestations affecting the left lower extremity, the orthopedic manifestations of the Veteran's lumbar spine disability are 20 percent disabling, resulting in a combined evaluation for orthopedic and neurologic manifestations of 30 percent.   See 38 C.F.R. § 4.25.  Even assuming, arguendo, that the limitation of motion of the spine warranted the maximum 40 percent evaluation after consideration of functional impairment, the combined evaluation when separately rating orthopedic and neurologic manifestations would still only be 50 percent.  Such is less favorable than the 60 percent rating assigned under Diagnostic Code 5293 (2003) and the IVDS Formula (2016), which contemplates both orthopedic and neurologic manifestations together.  

In sum, the preponderance of the evidence is against the assignment of a rating in excess of 60 percent for the lumbar intervertebral disc syndrome.  

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration 
of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The diagnostic criteria utilized in evaluating the Veteran's lumbar spine disability specifically consider limitation of motion, associated neurological manifestations to include bowel and bladder symptoms, and incapacitating episodes caused by intervertebral disc syndrome.  As an incapacitating episode requires bedrest prescribed by a physician, such             criteria contemplate time lost from work due to such episodes in excess of 6 weeks of work over a 12 month period.  The Veteran has consistently indicated that his back caused problems at work and that he had missed time off from work.  He has submitted a VA Time & Attendance System report indicating that he missed 50 hours of work between April 25, 2013 and May 22, 2013, as a result of a "back attack" before reasonable accommodations were made.  Thus, to the extent the Veteran has missed days from work due to his back disability, such is specifically contemplated by the IVDS Formula and the rating assigned.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluations are, therefore, adequate.  Id. at 115.  Moreover, The Veteran has not required frequent hospitalization for his back during the course of the appeal.  Accordingly, referral for extraschedular consideration for the disability is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


TDIU

The law provides that a total disability rating for compensation purposes based on unemployability may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2016).  

The Veteran's lumbar spine disability has been rated as 60 percent disabling since November 5, 2002; tonsillectomy was rated as 10 percent disabling from November 5, 2002, until December 17, 2010, when the rating was decreased to zero percent.  The Veteran's combined evaluation for compensation as a result of his two service-connected disabilities has been 60 percent throughout the entire appeal period, namely since November 5, 2002.  The Veteran has claimed entitlement to a TDIU on the basis of his back disability.  As noted by the Court in Rice v. Shinseki, a request for TDIU "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities" as part of a claim for increased compensation.  As the Veteran has claimed TDIU due to his back disability, and such disability is rated as 60 percent disabling, he meets the criteria for entitlement to a TDIU. 

The Board has reviewed the extensive evidence in this case and finds that the Veteran's claim was initially denied because he was still working.  In résumés submitted by the Veteran, it appears he worked for several insurance companies when he first filed his claim for a TDIU and later worked at several VA Medical Centers in Louisiana.  The most recent evidence, however, indicates that the Veteran stopped working on September 30, 2014.  See VA Form 21-4192. In a November 2014 VA Form 21-4138, the Veteran indicated that he finally quit working altogether on September 30, 2014, as he could not even work part-time  due to his back condition.  The Board acknowledges that the VA Form 21-4192 submitted by the Veteran's former employer, the Alexandria VA Health Care System, indicates that the Veteran worked there from July 18, 2010 until September 30, 2014, when he voluntarily retired.  That form indicates the Veteran earned over $45,000 during the 12 months prior to retirement.

Upon review of the record and after resolving all doubt in the Veteran's favor, the Board finds that entitlement to a TDIU as a result of his lumbar IVDS is warranted from October 1, 2014, the day after he last worked.  A TDIU is not warranted prior   to that date as the evidence shows the Veteran was gainfully employed during that time and, as he was able to continue to gain full time employment during the period  of the appeal until his final retirement on September 30, 2014, the evidence does      not show entitlement to TDIU for any period of time prior to retirement during which he may not have been employed during the course of the appeal.  In this regard, a      VA Form 21-8940 submitted in 2004 showed employment with a private insurance 
company from January to December 2003, and since February 2004. A VA Form    21-8940 filed  in 2015 noted employment with a VA facility since February 1994.  Even assuming the Veteran meant to say 2004 rather than 1994, the fact that he was unemployed for less than two months in 2004, but was quickly able to resume gainful employment reflects that he was not rendered unemployable by his back disability during that period.  Moreover, as noted above, the 60 percent rating contemplates over 6 weeks of time lost from work due to his back.  Accordingly, the Board concludes that the preponderance of the evidence is against entitlement to a TDIU at any point prior to October 1, 2014 as the Veteran was either gainfully employed, or capable of gainful employment during that period.  Beginning October 1, 2014, the Board finds that the Veteran's back disability renders his unable to maintain gainful employment, and entitlement to a TDIU is warranted from that date.


ORDER

A rating in excess of 60 percent for lumbar intervertebral disc syndrome is denied.  

Beginning October 1, 2014, entitlement to a TDIU is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


